MONACO, J.
The petitioner, Jefferey Platman, seeks a writ of prohibition based on the denial by the trial judge of his motion to disqualify her from presiding over the two criminal trials in which he is to be tried. We deny the petition for two reasons. First, the motion is untimely. See Fla. R. Jud. Admin. 2.330(e); Fla. Stat. § 38.01 (2006). Second, the motion is facially insufficient *1003under Florida Rule of Judicial Administration 2.330(c)(8). The motion to disqualify must “be sworn to by the party” either by signing the motion under oath or by filing a separate affidavit. Here, only the attorney for Mr. Platman swore to the motion. Accordingly, the petition is denied.
PETITION DENIED.
GRIFFIN and ORFINGER, JJ., concur.